Citation Nr: 1108341	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO. 06-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include on the basis of direct service connection or as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from January 2004 and June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The appeal was remanded for additional development in October 2009.


FINDING OF FACT

The competent medical evidence shows that degenerative joint disease (DJD) of the right ankle with weakness and instability has been related to active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, DJD of the right ankle with weakness and instability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is granting service connection.  Thus, no further discussion of the VCAA is required.

The Veteran seeks service connection for a right ankle disorder.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be allowed.

The Veteran has a current diagnosis of a right ankle disorder, as reflected in private and VA medical records.  Her most recent diagnosis was in October 2010, at which time right ankle instability was found to be linked at least in part to in-service trauma.

The next question, therefore, is whether there is evidence of an inservice occurrence of an injury or disease.  The Veteran injured her right ankle and knee in service.  The Veteran was treated in service for a right knee injury which required a cast in July 1978 through August 1978.  She continued to complain of right knee pain after the cast was removed.  In January 1979, she was unable to walk with the right foot straight ahead; she walked with the right ankle in an equinovarus position.  The Veteran's gait also failed to improve with physical therapy through July 1979.  Radiologic examination conducted in July 1979 disclosed no abnormality of the right ankle.

VA examinations conducted in December 1979, February 1982, and January 1984 disclose that the Veteran continued to walk on the outer surface of her right foot. These examination reports also disclose that there was no surgical scar and no history of right ankle fracture.

VA and Army Hospital treatment records show that the Veteran continued to have trouble walking normally on her foot and continued to complain about her right ankle. For example, the Veteran complained about her right ankle in May 1993, February 1995, January 2001, February 2004, and March 2005.  VA treatment records in July 2002 reflect that the Veteran had a past history that included DJD of the right ankle.  

The Veteran had two strokes, one in 1990 and another in 1996.

At the time of a July 2005 VA examination, the Veteran reported that she had sustained a fracture of the right ankle in service, and that the right ankle fracture required surgical treatment.  The examiner concluded that the Veteran's current right ankle disorder, with inversion of the right ankle, was status post-operative.  The examiner did not discuss the Veteran's service treatment records, other than as inaccurately reported by the Veteran.  The examiner did not discuss the findings of the VA examinations in 1979 through 1984.  The examiner's conclusion that the Veteran's current right ankle symptoms were related to a right ankle fracture is, as the RO determined, unfavorable to the Veteran, since no right ankle fracture was diagnosed during service.  The examiner did not discuss the reports of the VA examinations in 1979 through 1984, which appeared to be favorable to the Veteran's contention that right ankle eversion was related to residuals of the right knee injury in service.  As a result, the Board previously found that this examination was unpersuasive and neither favorable nor unfavorable to the Veteran's claim.  A new VA examination was therefore requested.

The Veteran attended another VA examination in February 2010.  The claims file was reviewed by the examiner and the Veteran's VA treatment records were discussed.  The examiner described the Veteran's history in detail.  On examination, the examiner found no obvious trauma or surgical scars and pain with range of motion.  The examiner diagnosed residual weakness of the right ankle and possible degenerative arthritis, and while he attributed this to the Veteran's prior strokes, he also found it was at least as likely as not related to the injury in service.  He also did not address the fact that the Veteran's gait had been altered since prior to the strokes.

In October 2010, a VA podiatrist submitted a notation in the Veteran's medical record.  He found that the Veteran's right ankle instability was more likely than not due to the in-service injury and was later aggravated by her strokes.  The Board finds that this is favorable evidence suggesting that the Veteran has had a continuous right ankle disorder since service.  Moreover, while the February 2010 VA examiner did not find DJD on current x-rays, the record reflects prior diagnoses of DJD of the right ankle and this examiner clearly linked the Veteran's current right ankle "conditions" to active service.  Thus, the Board finds that the evidence of record supports the grant of service connection for right ankle DJD with associated instability and weakness.  

The Veteran has also provided substantial lay evidence in support of her claim.  She has stated on numerous occasions that her right ankle has been problematic continuously since service.  The Board notes that these claims are supported by the medical records, which show repeated complaints of pain and instances of altered gaits.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, she has submitted numerous statements from friends and family, attesting that she has worn a brace on her ankle and had ankle problems since service.  All of this is persuasive evidence that the Veteran has had a continuous right ankle disorder since service.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim; however, such development would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance, and in this matter, the Board is of the opinion that this point has been not only been attained, but exceeded.  More specifically, although some of the opinions of the February 2010 VA examiner are against the claim, when compared with his supporting opinions, the supporting opinion of the October 2010 VA examiner, and the other evidence of record, the Board finds that the evidence supports the grant of service connection for DJD of the right ankle with instability and weakness.  







ORDER

Service connection for DJD of the right ankle with instability and weakness is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


